Citation Nr: 0112359	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-09 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Whether the October 1995 rating decision wherein the RO, 
in pertinent part, denied service connection for residuals of 
a back injury constituted clear and unmistakable error (CUE).  

4.  Entitlement to an initial compensable evaluation for 
hemorrhoids from February 27, 1969 to October 27, 1996.  

5.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids from October 28, 1996.  




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
December 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Board notes that a representative from the Texas Veterans 
Commission was present at the November 2000 Video Conference 
hearing before the Board.  However, in November 1999 the 
veteran revoked the Texas Veterans Commission as his 
representative.  There is no indication that the veteran ever 
reappointed the Texas Veterans Commission or anyone else as 
his representative following the revocation.  This much is 
indicated in the January 2000 revision of the VA Form 8 
Certification of Appeal.  Therefore, the Board has not 
included the Texas Veterans Commission or any other 
representative as the veteran's representative in this 
decision.  See 38 C.F.R. § 20.607.  

It appears that the RO only certified the knee issues; 
however, the record demonstrates that the veteran perfected 
his appeals with respect to the CUE and increased evaluation 
for hemorrhoids (the Board is of the opinion that the veteran 
submitted an adequate substantive appeal during the November 
2000 hearing before the Board) issues.  These issues are 
therefore before the Board.  38 U.S.C.A. § 7105 (West 1991; 
38 C.F.R. § 20.200.  



The Board has recharacterized the issue of entitlement to an 
earlier effective date for the assignment of a 10 percent 
evaluation for hemorrhoids.  It has also added an additional 
issue of entitlement to an evaluation in excess of 10 percent 
for hemorrhoids from October 28, 1996.  

The RO granted service connection for hemorrhoids in May 1999 
with the assignment of a noncompensable rating, effective 
February 1969, based on CUE in a previous June 1969 rating 
decision that denied service connection for hemorrhoids.  
Thus, it was as if the corrected decision had been made on 
the date of the reversed decision.  See 38 C.F.R. § 3.105(a).  
The veteran appealed the initial noncompensable rating.  In 
essence, his appeal of the initial rating therefore stems 
from the June 1969 corrected rating decision.  

In December 1999 the RO revised the May 1999 rating decision, 
assigning a 10 percent rating effective July 1998.  See 
38 C.F.R. §§ 3.105(b), 3.400(h).  In October 2000 the RO 
revised the December 1999 rating decision's assigned 
effective date to October 28, 1996, based on the veteran's 
claim to reopen, submitted on the same date.  38 C.F.R. 
§ 3.105(a).  The veteran appealed the effective date of the 
10 percent rating.  

The RO framed the issue as an earlier effective date claim.  
However, the Board notes that the original appeal stemmed 
from an appeal of an initial rating.  The RO's assignment of 
a later effective date for the 10 percent rating merely 
created two separate rating periods, or staged ratings 
stemming from the corrected June 1969 rating decision: 
noncompensable from February 27, 1969 to October 27, 1996, 
and 10 percent from October 28, 1996.  

Thus, his contention regarding the effective date of the 10 
percent rating, can be read as a continuing argument in favor 
of a higher evaluation during the initial rating period.  



In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1998).  

Thus, because the initial rating claim for hemorrhoids is 
still pending, the Board is of the opinion that the issues 
are more appropriately characterized as entitlement to an 
initial compensable rating for hemorrhoids from February 27, 
1969 to October 27, 1996, and entitlement to an evaluation in 
excess of 10 percent from October 28, 1996 for hemorrhoids.  

The Board notes that the RO had considered its grant of a 10 
percent rating to be a full grant of the benefit sought on 
appeal, as the veteran had previously requested such a 
rating.  Nonetheless, while he previously indicated that he 
was seeking only a 10 percent rating, the veteran did not 
specifically withdraw his appeal of the issue of entitlement 
to an increased rating after the RO had granted the 10 
percent rating, nor did he indicate satisfaction with the 
assigned 10 percent evaluation.  38 C.F.R. § 20.204.  

The appellant is generally presumed to be seeking the maximum 
benefit available by law, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
As stated above the veteran has not indicated satisfaction 
with this rating.  Therefore, the issue of entitlement to an 
evaluation in excess of 10 percent for hemorrhoids from 
October 28, 1996 remains on appeal.  Both issues regarding 
hemorrhoids will be addressed in the remand portion of this 
decision.  



FINDINGS OF FACT

1.  On November 6, 2000, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of the appeal to reopen the 
issue of entitlement to service connection for residuals of a 
left knee injury was requested.

2.  All relevant evidence necessary for an equitable 
disposition of the issues of service connection for a right 
knee disorder and CUE in the RO's October 1995 denial of 
service connection for a low back disorder has been obtained 
under the Veterans Claims Assistance Act of 2000 (VCAA).  

3.  The probative evidence of record does not show that the 
veteran has a current right knee disability.  

4.  The October 1995 rating decision did not contain any kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met with respect to the appeal of 
whether new and material evidence has been presented to 
reopen the claim of service connection of residuals of a left 
knee injury.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).

2.  A right knee disability was not incurred or aggravated by 
active service.  38 U.S.C.A. § 1110, VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.303, 3.304 
(2000).  


3.  The October 1995 decision wherein the RO, in pertinent 
part, denied service connection for residuals of a back 
injury, did not contain CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen 
the Claim of Service Connection for 
Residuals of a Left Knee Injury

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  

During the November 2000 Board hearing, the representative 
asked the veteran to provide testimony concerning his left 
knee injury.  The veteran responded that there was no left 
knee injury and that he never injured his left knee.  He 
further indicated that he no longer wanted the issue to be 
considered on appeal.  Transcript, pp. 5-6.  

Thus, the veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  See 38 C.F.R. § 20.204; see also Tomlin v. 
Brown, 5 Vet. App. 355, 357-58 (1993) (an oral statement at 
an RO hearing, when later reduced to writing in transcript, 
operated as the functional equivalent of a "written 
communication" for purposes of filing an NOD).  Accordingly, 
the Board does not have jurisdiction to review the appeal and 
it is dismissed without prejudice.  




II.  Service Connection and CUE Claims

Preliminary Matter: Duty to Assist

With respect to the remaining issues on appeal to be decided 
in this case, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist as well as its duties with 
respect to providing notice to the appellant.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id; see Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. February 22, 2001).  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law with respect to the 
issues being decided here; entitlement to service connection 
for a right knee disorder and the CUE claim pertaining to the 
RO's denial of service connection for a back disability in 
October 1995.  


The veteran has been provided with notice of what is required 
to substantiate both of these claims.  By virtue of the 
Statement of the Case and other rating determinations issued 
during the pendency of the appeal, the veteran was given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. § 5103).  

With respect to the right knee claim, the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to obtain.  

The Board notes that the first post-service reference made to 
this disability was made in July 1998.  Prior to this, the 
veteran had made multiple references to post-service 
treatment at private facilities specifically for his left 
knee.  No mention was made of treatment of the right knee at 
these facilities.  Therefore, such records are not relevant 
to the issue on appeal and the duty to assist does not attach 
to them (As an aside, the Board notes that requests were made 
for the veteran's left knee medical records with either 
negative responses or no responses made.  The veteran was 
notified of this in subsequent rating determinations).  

The record also contains a May 1993 SSA disability 
determination denying benefits to the veteran.  The primary 
and only diagnosis listed was degenerative joint disease.  
This document was submitted by the veteran pursuant to claims 
for a left knee condition and a low back condition.  No 
reference was made to the right knee.  Therefore, such 
records also are not pertinent to the issue on appeal, and 
the duty to assist does not attach to them.  

In addition, these records would be dated from 1993 and 
earlier, and would therefore be of little or no probative 
value in establishing whether the veteran has a current right 
knee impairment, particularly where there is more 
contemporaneous evidence specifically discussing the current 
nature of his right knee.  

In August 1997 the veteran reported receiving treatment at 
the Houston VAMC from 1969 to the present.  The RO only 
obtained records from 1993 to 1997.  The veteran's report of 
treatment was made in the context of statements made 
regarding other disabilities, not the right knee.  He has 
never made any indication that he was treated for right knee 
problems at the Houston VAMC between 1969 and 1993.  
Furthermore, the record already contains more contemporaneous 
evidence specifically regarding his alleged right knee 
disability; namely, a VA examination addressing the nature of 
the claimed right knee disability.  

As will be discussed below, the record does not establish 
that the veteran has a current right knee disability.  
Therefore, records from the Houston VAMC dated between 1969 
and 1993 would be of little or no relevance in establishing 
the presence of a current right knee disability when the 
record already contains more contemporaneous evidence 
concerning the right knee and the nature, if any, of a 
disability involving this joint.  

See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified at 38 U.S.C.A. § 5103A).  

With respect to the CUE claim, the Board again notes that the 
veteran has been provided with notice of the laws and 
regulations pertaining to CUE, was offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  Insofar as the question addressed 
herein must be adjudicated based on consideration of the 
evidence of record at the time of the decision(s) in 
question, no further development pertinent to the matter is 
warranted.  

In this regard, the Board points out that an alleged failure 
in the duty to assist cannot serve as a basis for a claim of 
CUE.  Dixon v. Gober, 14 Vet. App. 168, 172 (2000); Caffrey 
v. Brown, 6 Vet. App. 377, 383-384 (1994).  Therefore, it 
would appear that the impact of the VCAA and the duty to 
assist, in general, in CUE claims is limited.  

However, the Board notes that a failure in the duty to assist 
can be used to vitiate the finality of a decision.  This 
issue will be addressed in the merits analysis of the CUE 
claim.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new legislation.  As set forth above, VA has already met 
all obligations to him under this new legislation.  Moreover, 
he has been offered the opportunity to submit evidence and 
argument on the merits of the issues on appeal, and has done 
so.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  


III.  Service Connection of a Right Knee Disability

Factual Background

An April 1968 inservice treatment note documented that the 
veteran had sustained a recent trauma to the right knee 
resulting in recurrent pain and effusion.  

It was indicated that the injury occurred two years prior.  
Examination revealed some atrophy of the quadriceps.  The 
provisional diagnosis was a possible meniscus injury.  

An undated inservice treatment note documented that the 
veteran had sustained an injury in service three years prior, 
and that he was currently reporting pain and giving away in 
the right knee.  Examination revealed normal range of motion 
and strength, with no ligamentous laxity, and slight 
crepitation on movement.  The provisional diagnosis was mild 
arthritis of the right knee.  

Another treatment note from April 1968 documented that the 
veteran had twisted the knee approximately five days prior 
and was currently complaining of right knee pain.  
Examination revealed no symptoms of an injury to the patella, 
ligaments, or menisci.  The quadriceps were described as 
"OK."  There was full range of motion and no tenderness.  
Some effusion appeared to be noted.  The impression was a 
knee strain.  

On separation examination in November 1968 the only defect 
referred to involved the tooth.  The examiner indicated that 
the veteran denied any other significant medical problems.  
Examination of the lower extremities was described as normal.  

A VA Form 10-7131 documents that the veteran went to the VA 
Hospital in Houston seeking treatment for his left knee.  It 
was noted that he had previously been treated at the United 
States (U.S.) Naval Base in Corpus Christi in August 1968.  
These treatment records are not on file.  

In February 1969 the veteran submitted a claim of service 
connection for a left knee disability based on an original 
injury that had occurred in October 1965.  He also reported 
reinjuring the knee in August 1968.  No reference to a right 
knee injury in April 1968 was documented.  

In May 1969 a VA examination was conducted.  On examination 
the veteran was noted as giving a history of injuring his 
left knee in 1965 when a generator weighing approximately 200 
pounds fell on his knee.  He currently denied any complaints 
with respect to his knee.  

On physical examination, the veteran walked with a normal 
gait, was able to bend, stoop, squat, and stand on his heels 
and toes without difficulty.  There was no gross deformity of 
the left knee, and there was no swelling, increased fluid, or 
tenderness over the joint.  All ligaments were intact with 
good stability.  Range of motion was described as normal.  
The circumference of both knees was 15 3/4 inches.  An x-ray of 
the left knee was found to reveal no significant abnormality.  
The diagnosis was left knee, no residuals of disease or 
injury.  There is no indication that findings or complaints 
regarding the right knee were documented.  

Subsequent medical records received by the RO document no 
references to the right knee.  

In January 1997 the veteran submitted a history of medical 
treatment.  He reported treatment for a knee problem in 1969 
(VA Hospital) and 1972 (Dr. GF) but no subsequent treatment 
through 1990.  Nor did he specify as to whether the problem 
involved the left or right knee.  

In a VA Form 21-4142 the veteran reported treatment on his 
knee from 1973 to 1984 by Dr. HD.  

In March 1997 the veteran requested that his left knee 
service-connection claim be re-opened.  He submitted multiple 
VA Forms 21-4142.  He reported receiving treatment on his 
left knee by three physicians: Dr. ER from November 1986 to 
December 1991 (he also stated that he was currently seeing 
this physician), Dr. GF from January 1972 to December 1972, 
and Dr. HD from January 1973 to December 1983.  He did not 
report treatment of his right knee by any of the physicians 
listed in the VA Forms 21-4142.  



In April 1997 the veteran submitted a VA Form 21-4142 stating 
that he had been treated at the Port Lavaca Clinic for all 
conditions.  In January 1998 the Port Lavaca Clinic responded 
that no records on the veteran were available.  

In August 1997 the veteran submitted a statement referring to 
a claimed dental condition as well as claims for hemorrhoids 
and depression.  He reported receiving medical treatment at 
the VA Medical Center (VAMC) in Houston from 1969 to the 
present.  

The RO subsequently obtained records from the Houston VAMC 
dated from March 1993 to June 1995.  None of these records 
document any reference to a right knee impairment.  

In December 1997 the veteran submitted a copy of a November 
1990 report from Dr. ER; however, this record documented only 
treatment of the back and made no reference to the right 
knee.  

In February 1998 the veteran submitted statements generally 
contending that his service medical records were incomplete, 
and implied that some of them had been altered or tampered 
with.  

In July 1998 the first documented reference to the right knee 
since the April 1968 inservice notation was made.  The 
veteran's representative at that time requested that service 
connection be granted for a right knee disability.  

In July 1998 the veteran submitted his own statement 
appealing previous denials of service connection of his left 
knee disability.  He made no reference to his right knee.  





On VA examination of the joints in January 1999 the veteran 
reported injuring both of his knees while he was in the 
service.  He was noted as currently complaining of regular 
aching in the left knee with mild swelling after prolonged 
walking, and that he wrapped it in an ace bandage on a 
regular basis.  He reported that his right knee would give 
him rare difficulties once every seven to eight months.  

On examination both knees revealed no evidence of effusion.  
There was full range of motion in the knees.  There was no 
evidence of instability in either knee.  No meniscal signs 
were found on palpation and there was no crepitation.  X-rays 
of the knees were described as being normal.  The x-ray 
report found the bony structures to be unremarkable with no 
evidence of recent fracture or dislocation in either knee.  

The impression was right knee pain and left knee pain.  
However, the examiner noted that there was no objective 
evidence of an injury to either knee and no explanation for 
his complaints of swelling and pain.  

A local hearing was conducted in November 1999; however, no 
testimony pertaining to the right knee was provided.  
Multiple lay statements were also subsequently submitted.  
None of these statements made any reference to a right knee 
disability.  

In May 2000 the veteran contended that the counselor who 
helped him complete his February 1969 application for service 
connection had erroneously written left knee injury, when he 
should have written a right knee injury.  He reported that he 
did not catch this error immediately because both knees had 
been examined pursuant to his claim in May 1969.  He wondered 
why VA had denied his right knee claim for the past 30 years.  
He also contended that the June 1969 rating decision 
erroneously referred to the inservice knee injury as 
involving the left knee, as opposed to the right knee.  



During the November 2000 hearing before the Board, the 
veteran testified that he had filed a claim for a right knee 
injury in February 1969, and that the VA counselor who helped 
him complete the application had mistakenly written in left 
knee instead of right knee.  Transcript, p. 3.  He noted that 
the June 1969 rating decision erroneously referred to the 
left knee as having been treated in April 1968, when in fact 
it was the right knee that was treated.  Id.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  




When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).  

Analysis

Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim of service connection for a right 
knee disability.  



Service medical records document treatment of a right knee 
strain.  Nonetheless, the veteran has failed to provide 
evidence that he is suffering from a current right knee 
disability.  There are no post-service medical records 
documenting a diagnosis of a right knee disability.  

While the January 1999 VA joints examiner diagnosed right 
knee pain, the examiner also found that there was no 
objective evidence of an injury to either knee and no 
explanation for the pain.  While service medical records 
document mild arthritis, such findings were not confirmed by 
x-ray.  In this regard, the January 1999 VA examiner noted 
that x-rays of the knees were normal.  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet 
App 282 (1999).  

Because the veteran has failed to establish proof of a 
current diagnosis or disability of the right knee, the Board 
finds that his claim of entitlement to service connection for 
a right knee disorder must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992);  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (holding that veteran 
was not entitled to service connection where there was a 
total lack of evidence of any hypertension existing since 
service).  

The veteran's own opinions and statements are not competent 
evidence in this case.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  


In this regard, the Board notes the veteran's contentions 
that in June 1969 the RO erroneously denied service 
connection for a left knee disability, also noting that his 
February 1969 claim was actually for a right knee injury and 
that the VA counselor had erroneously listed this as a left 
knee disability.  

The Board notes that even if these contentions were found to 
be valid, they would have no relevance to the issue of 
whether the veteran currently has a right knee disability, as 
the above contentions pertain to events over 30 years old.  

Furthermore, the Board notes that the veteran's contentions 
carry little credibility in light of numerous subsequent 
references to a left knee disability made by the veteran 
himself.  He made numerous contentions in which he 
specifically referred to the left knee.  He also provided VA 
Forms 21-4142 which specifically noted treatment of the left 
knee and not of the right knee.  The May 1969 VA examination 
(scheduled pursuant to the February 1969 claim) only 
addressed the left knee, not both knees as was contended by 
the veteran.  

An x-ray was only taken of the left knee, and reports were 
only noted regarding a single knee.  The evaluation was 
relatively clear that it was the left knee being evaluated.  
In addition, the issue of service connection for the right 
knee was not raised until July 1998, and it was raised by the 
veteran's representative, not by the veteran himself.  

Regardless, because the veteran has failed to establish proof 
of a current right knee disability, the Board finds that his 
claim of entitlement to service connection for a right knee 
disability must be denied.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for a right knee disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


IV.  Clear and Unmistakable Error

Criteria

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2000), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (2000).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a) (2000).  Where evidence establishes such error, 
the prior decision will be reversed or amended.  Id.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.

In addition, "CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error occurred and how the outcome 
would have been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
See Porter v. Brown, 5 Vet. App. 233 (1993).

Criteria: Service Connection: Extant Regulations: 1995

The pertinent laws and regulations referable to service 
connection for residuals of a low back injury were 
essentially the same in October 1995 as they are today.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  



Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309.  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137;  38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).  

Factual Background

The evidence which was of record at the time of the October 
1995 rating decision, as well as other pertinent post-October 
1995 evidence, is reported below.  

Service medical records document the diagnosis of a contusion 
of the coccyx in April 1966 following a fall in which the 
veteran landed on that area.  On examination there was point 
tenderness of the area, and there appeared to be some 
associated spasm.  The veteran was advised to observe the 
area and return in two weeks if it was still painful.  

In May 1966 the veteran was seen for a slightly swollen left 
foot.  Foot x-rays were negative, and it was noted that he 
had a possible sprain.  An ace bandage was applied.  

In September 1968 the veteran was treated for a low back 
strain.  Examination documented a muscle spasm of the 
paravertebral muscles as well as limited flexion.  Straight 
leg raises were negative bilaterally.  A little over one week 
later it was noted that he was to be sent to Corpus Naval 
Hospital for a food handler's profile.  

The spine was described as normal on separation examination 
in November 1968.  

In February 1969 the veteran submitted a claim for 
compensation or pension, but did not include a back disorder 
among the claimed disabilities.  

A VA Form 10-7131 documents VA treatment of a left knee 
problem in February 1969, but makes no reference to treatment 
of the back.  

On VA examination in May 1969, the musculoskeletal system was 
described as normal.  

In June 1995 the veteran submitted a claim of service 
connection for, in pertinent part, a back disability.  He 
contended that he had injured his back while in the service 
but did not file a claim for a back disorder because he was 
anxious to get out of the service.  

In July 1995 the RO sent a notice to the veteran requesting 
him to furnish evidence of treatment of his back since his 
discharge from service.  

In October 1995 the RO received a work history report from 
the veteran.  He reported having back surgery performed by 
Dr. EFR, indicating that the first surgery was in 1986.  He 
reported undergoing surgery again in 1991.  

In October 1995 the RO received private medical records 
pertaining to treatment of, in pertinent part, the veteran's 
back problems.  These records document the back problems in 
the months leading up to and following his 1991 back surgery, 
and are summarized in pertinent part below.  

In December 1990 a magnetic resonance imaging scan (MRI) of 
the lumbar spine revealed degenerative changes, worst at L5-
S1, post-surgical changes, probable shallow left 
posterolateral disk herniation (L4-5), and anterior and left 
anterolateral disk herniation at L5-S1.  Other subsequent 
films made similar findings.  

In April 1991 the veteran underwent a lumbar myelogram, as 
well as a laminectomy with foraminotomy.  It was noted that 
he had injured himself lifting an air conditioner with the 
subsequent development of back pain and pain in the left leg.  

It was noted elsewhere in these records that he had been 
working as a supervisor for maintenance at an apartment 
complex, hoisting an air conditioner, when the injury 
occurred.  

In May 1992 Dr. GCF noted that the veteran had injured his 
back in June 1990 while installing an air conditioner.  It 
was noted that he had undergone prior back surgery in 1984, 
performed by Dr. EFR.  No reference to an inservice back 
injury was documented.  

In April 1993 the veteran was seen by Dr. FLB for lumbar pain 
on the left side radiating into the left lower extremity.  It 
was noted that this problem began in 1986 when he had a back 
injury that subsequently healed and then was reinjured in 
August 1990.  No reference to a back injury inservice was 
documented.  Examination revealed limitations involving the 
back and the impression was lumbar disc disease with two 
operations.  

Also received in October 1995 was a May 1993 Social Security 
Administration (SSA) disability determination denying 
disability benefits to the veteran.  It noted that the 
primary diagnosis involved in making this determination was 
degenerative joint disease.  Records from SSA are not on 
file.  

In October 1995 the RO denied service connection for 
residuals of a back injury.  It noted that the veteran had 
injured his back in service but found that it had resolved 
with treatment.  The RO based its decision in part on the 
finding that the veteran had not provided evidence 
demonstrating the existence of a diagnosed condition in 
service with continuous treatment since discharge.  

The veteran failed to perfect his appeal of the October 1995 
rating decision denial in a timely matter, and the decision 
became final.  

In the untimely January 1997 substantive appeal, the veteran 
contended that he had injured his back in service and had 
been receiving medical attention for his back since 1969.  

The veteran also submitted a treatment history in which he 
reported treatment of his back at a VA Hospital in 1969.  He 
also reported subsequent treatment at private medical 
facilities.  Incidentally, the RO notified the veteran in 
February 1997 that his substantive appeal was untimely.  

In March 1997 the veteran submitted a claim to reopen the 
claim of, in pertinent part, service connection for a back 
disability.  He reported having been treated by private 
physicians for his back disability since around 1970.  

In an August 1997 statement the veteran reported receiving 
treatment at the Houston VAMC since 1969.  It is noted that 
the veteran's statement contained contentions regarding 
various disabilities, but none regarding the back.  

The RO subsequently requested records from the Houston VAMC, 
but only for the period from March 1993 to August 1997.  
These records document treatment of back problems in March 
1993.  No reference to an inservice back injury is made in 
these records.  

In February 1998 the veteran submitted statements generally 
contending that his service medical records were incomplete 
and implied that some them had been altered or tampered with.  

In May 1999 the veteran claimed that CUE had been committed 
in the October 1995 rating decision wherein service 
connection for a back disorder was denied.  

In November 1999 a personal hearing before the RO was 
conducted.  The veteran contended that the finding by the RO 
that his back condition had resolved with treatment while he 
was in service was erroneous.  He stated that the medical 
records documented his return to the clinic two weeks later 
because his back was still painful.  Transcript, p. 3.  

The veteran contended that he still suffered from pain.  Tr., 
p. 4.  He contended that the RO committed CUE through its 
failure to consider the other September 1968 in-service 
documentation of a back strain, muscle spasms, and limited 
motion.  Tr., p. 5.  

The veteran then contended that there were five additional 
CUEs committed by the RO.  The first was the RO's failure to 
consider the April 15, 1966 in-service progress note.  The 
second CUE was the RO's finding that the condition had 
resolved after treatment.  He contended that he had received 
no treatment for his back.  The third CUE was the failure to 
consider the May 1966 evidence of a swollen left foot which 
he indicated was a symptom of his back problem.  

The fourth CUE was the RO's failure to consider the Physical 
Profile Serial Report AF Form 422, dated July 13, 1966, 
documenting the impact of his back problem on his ability to 
work.  The veteran contended that the fifth CUE was committed 
in the RO's September 1, 1999 letter stating the he was 
treated for a low back strain in September 1968.  Tr., p. 6.  
The veteran cited to various medical treatises and submitted 
lay statements in support of his claim.  Tr., pp. 1-7, 10.  

When asked about the physical profile form, the veteran 
stated that he had a copy, and it was agreed that a copy 
would be obtained for the records.  Tr., p. 8.  

The Physical Profile form was submitted at the hearing.  This 
form is dated from July 1966 and indicates that the condition 
was permanent, but made no mention of what condition was 
being profiled.  In addition his physical capacity ("P") 
was listed as being a level "1."

In December 1999 the veteran submitted a statement in which 
he referred to in-service and post-service medical records in 
support of his contention that his back disability was 
incurred in service.  He also cited to treatise evidence in 
support of his claim.  




In the December 1999 substantive appeal (VA Form 9), the 
veteran reasserted many of his contentions.  He also 
contended that the Air Force was negligent in completing the 
Physical Profile and contended that he should not be held 
responsible for that.  He contended that the profile was for 
his back.  

During the November 2000 hearing before the Board, the 
veteran contended that his left foot problem in service was a 
manifestation of his back problem.  He also stated that the 
"second presumption of fact" was that the July 1966 
physical profile was for a back injury.  Transcript, p. 6.  
He stated that the fourth presumption of fact was that he was 
switched from duty as a heavy worker to a food handler or 
cook because of his back injury.  Tr., p. 7.  He cited to 
other evidence in support of his claim.  Id.  

The veteran contended that there was CUE in the October 1995 
rating decision through its consideration of only one 
statement from his inservice medical records.  Id.  He 
contended that the service medical records documented three 
separate back injuries.  Tr., p. 8.  He also asserted that 
the RO committed CUE in its insertion of the statement that 
the back condition had resolved in service.  Id.  


Analysis

The Board notes that the veteran did not file an appeal 
within one year of the notification of the October 1995 
rating decision.  Therefore, that decision is final.  

Determinations which are final and binding will be accepted 
as correct in the absence of CUE.  38 C.F.R. § 3.105.  

The Board initially shall reiterate the veteran's various CUE 
theories.  

As set out in detail above, the veteran has contended that 
the October 1995 denial of service connection for residuals 
of a back injury contains CUE because of the RO's failure to 
consider all of the evidence on file at the time of the 
claim, in particular, specific inservice references to back 
problems.  This includes the RO's alleged failure to 
interpret the May 1966 inservice evidence of a swollen left 
foot which he indicated as a symptom of his back problem.

The veteran has contended that the RO's finding that the back 
condition had resolved after treatment was CUE, as there was 
no reference to back treatment during the time referred to by 
the RO, and because there is no reference to the condition 
having resolved.  

The next CUE theory is the RO's failure to consider the 
Physical Profile Serial Report AF Form 422, dated July 13, 
1966, allegedly documenting the impact of his back problem on 
his ability to work.  

Finally, the veteran has contended that CUE was committed in 
the RO's September 1, 1999 letter stating the he was treated 
for low back strain in September 1968.  Tr., p. 6.  

The veteran has also made numerous evidentiary contentions 
apparently in support of his claim that his back condition 
should have been service-connected.  This includes his own 
interpretations of the service medical records and citations 
to medical treatises in support of his contentions.  

The veteran's contentions that the RO's finding that the 
condition had resolved, the RO's 'failure' to interpret the 
in-service notation of treatment of a swollen left foot as a 
manifestation of his back disorder, his contentions as to how 
other evidence should have been interpreted, and his 
reference to medical treatises amounts to nothing more than a 
disagreement as to how the RO weighed or evaluated the 
evidence; that is, he disagreed with their findings that the 
condition had resolved and that the evidence did not reflect 
that the swollen left foot was a manifestation of a back 
problem.  

A dispute as to how the RO weighed the evidence in assigning 
a disability rating cannot constitute CUE.  See Baldwin v. 
West, 13 Vet. App. 1 (1999).  

The veteran's contention that CUE was committed in the RO's 
September 1, 1999 letter stating that he was treated for low 
back strain in September 1968 has no applicability to this 
case.  The issue in this case is whether the RO committed CUE 
in its October 1995 denial of service connection for 
residuals of a back disability, not whether CUE was committed 
in a September 1, 1999 letter from the RO (the veteran 
apparently was referring to the August 1999 SOC on the issue 
of CUE in the October 1995 denial of service connection for a 
back disability).  

Therefore, such contentions do not raise valid CUE theories.  
See Luallen, 8 Vet. App. at 94-95.  

This leaves the CUE theories that the RO failed to consider 
all the inservice medical evidence pertaining to the back as 
well as the RO's failure to consider the July 1966 Physical 
Profile report.  

With respect to the RO's alleged failure to consider all 
pertinent inservice evidence regarding the back, the October 
1995 rating decision does not specifically discuss all of the 
inservice references to back symptoms.  However, the RO did 
specify that it had reviewed the entire claims folder.  

Regardless, even assuming that the RO did erroneously fail to 
consider the above-mentioned evidence, the Board finds that 
such an error, if it had not been made, would not have 
manifestly changed the outcome at the time the decision was 
made.  Russell, Fugo, supra.  

This is because the evidence on file, even after 
consideration of all of the in-service references to back 
problems, showed no indication that the current back 
disability was related to service; in fact, the evidence of 
record suggested that the current back disability originated 
in the mid-1980s.  


VA examination in May 1969 described the musculoskeletal 
system as normal.  Subsequent private medical records only 
referred to post-service back injuries and made no reference 
to an in-service back injury or that the post-service back 
injuries resulted from an in-service back injury.  In April 
1993, Dr. FLB noted the veteran's report that his complaints 
of pain in the lumbar area, left side, and radiating into the 
left lower extremity, had begun in June 1986.  

Therefore, even if it were assumed that the RO failed to 
consider highly probative service medical records pertaining 
to treatment of a back injury, such failure would not have 
manifestly changed the outcome of the decision at the time it 
was made.  Crippen, 9 Vet. App. at 422; Russell, 3 Vet. 
App. at 313.  

As stated above, the veteran has also contended that CUE was 
committed through the RO's failure to consider the Physical 
Profile Serial Report AF Form 422, dated July 13, 1966, 
documenting the impact of his back problem on his ability to 
work.  This record was not on file at the time of the October 
1995 rating decision.  It was not submitted until the 
November 1999 hearing.  

Service medical records and VA medical records are considered 
to be in VA custody and must be obtained and reviewed to 
determine their possible effect on the outcome of a claim.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992); McCormick v. 
Gober, 14 Vet. App. 39, 49 (2000).  

Even if by virtue of its status as a service record it were 
found to have been in constructive possession by VA at the 
time of the October 1995 decision, the Board notes that this 
record makes no reference to a back disability and thus would 
have had no impact on the claim even if it had been 
considered.  Therefore, the RO's failure to consider this 
evidence in October 1995 (as it was only constructively 
before it at that time) would not constitute CUE.  See 
Crippen, Russell, supra.  

In light of the above, the Board finds that the October 1995 
rating decision pertaining to the denial of service 
connection for residuals of a back injury was properly based 
on the available evidence of record at that time and the 
rules then in effect, and concludes as a result that CUE was 
not committed in the RO's October 1995 denial of service 
connection for residuals of a back injury.  

V.  Additional Matter: Finality of the October 1995 Rating 
Decision

Prior to the October 1995 decision becoming final, the 
veteran submitted an SSA Disability Determination; however, 
the RO did not obtain records from SSA that were used in 
making that determination.  

The duty to assist extends to obtaining records of the SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  

After the October 1995 rating decision became final, the 
veteran placed VA on notice of the July 1966 Physical Profile 
report.  In August 1997 the veteran reported medical 
treatment at the Houston VAMC from dating back to 1969.  This 
statement was made after the October 1995 rating decision had 
become final.  The RO only obtained VA records dating from 
1993 to 1997.  

As stated above, service medical records and VA medical 
records are considered to be in VA custody and must be 
obtained and reviewed to determine their possible effect on 
the outcome of a claim.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992); McCormick v. Gober, 14 Vet. App. 39, 49 
(2000).  

Even assuming that any of the above-mentioned, potential, 
deficiencies constituted a breach of the duty to assist, the 
Board again stresses that a breach of the duty to assist does 
not rise to the level of CUE.  Dixon v. Gober, 14 Vet. 
App. 168, 172 (2000).  

However, recent case law has created another way to attack a 
final decision by claiming that VA failed in its duty to 
assist, which, if demonstrated, serves to vitiate the 
finality of that particular rating decision.  In other words, 
the claim is not final for purposes of appeal.  Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999); Dixon v. Gober, 14 Vet. 
App. 168, 172 (2000).  

However, not all breaches of the duty to assist vitiate the 
finality of a decision.  Rather, this doctrine, as set out in 
Hayre, is reserved for instances of grave procedural error 
which may deprive a veteran of a fair opportunity to obtain 
entitlement provided for by law and regulation.  See Dixon, 
14 Vet. App. at 172.  

The Board is of the opinion that none of the above-mentioned 
possible breaches in the duty to assist results in grave 
procedural error that would vitiate the finality of the 
October 1995 rating decision.  Id.  

With respect to the SSA records, there is no indication that 
the RO attempted to retrieve records that were used by the 
SSA in reaching its determination.  

These records were submitted pursuant to claims for the left 
knee and the back.  The SSA disability determination refers 
to degenerative joint disease, but does not explicitly 
mention the back.  

Nonetheless, even assuming that the RO's failure to obtain 
SSA records with respect to the veteran's back claim breached 
the duty to assist, such a breach does not constitute a grave 
procedural error because VA is not in control of SSA records 
and because there is no indication that such records would 
have had a substantial impact upon the challenged rating 
decision.  That is, there is no indication that such records 
would have somehow related his back disorder to service.  In 
fact, there is no indication that they pertain to the back at 
all.  Dixon, 14 Vet. App. at 173.  

With respect to the July 1966 Physical Profile, at the time 
of the October 1995 rating decision, the service medical 
records were on file, and there was no indication that there 
were any other outstanding service medical records.  

In particular, at no point did the veteran place the RO on 
notice of such evidence.  VA was not placed on notice of the 
existence of such evidence until several years after the 
October 1995 decision became final.  

In addition, the veteran's contentions that his service 
medical records were incomplete and/or tampered with were not 
submitted until after the October 1995 decision became final.  
In this regard, the Board notes that documentation in the 
claims file, particularly at the time of the October 1995 
rating decision indicates that all available service medical 
records had been requested and obtained, and there is no 
indication that additional records exist or that records in 
the file have been altered.  In fact, the veteran has made no 
recent indication that his service medical records remain 
incomplete.  See Tr., p. 5.  

Therefore, a breach of the duty to assist resulting in grave 
procedural error did not occur with respect to the absence of 
this evidence from the record at the time of the October 1995 
rating decision.  See Hayre, 188 F.3d at 1331-1334; Simmons 
v. West, 14 Vet. App. 84, 89 (2000); see also Bell, 2 Vet. 
App. at 612.  

With respect to the RO's failure to request all of the 
records from the Houston VAMC, the Board again notes that VA 
was not placed on notice of the existence of these records 
until after the October 1995 rating decision had become 
final.  

That is, prior to the October 1995 rating decision, the 
veteran at no time specified that he had been treated for his 
back at the Houston VAMC.  In fact, following his initial 
claim for service connection of a back disorder, the RO sent 
a notice asking him, in pertinent part, to furnish evidence 
of treatment on his back since discharge.  The notice was re-
sent in September 1995.  In October 1995 the veteran 
responded by sending the SSA disability determination and 
private medical records.  He made no reference to treatment 
of his back at the Houston VAMC.  





It was not until 1997 that the veteran mentioned treatment at 
the Houston VAMC dating back to 1969, and this reference was 
made with respect to claims for other disabilities, not 
including the back.  

Therefore, as of the October 1995 rating decision, no breach 
in the duty to assist resulting in a grave procedural error 
was committed with respect to the outstanding Houston VAMC 
records, as the veteran did not request such records prior to 
the October 1995 decision in spite of VA's September 1995 
notice to furnish evidence of back treatment since discharge, 
and because there is no indication that they pertain to the 
claim.  See Hayre, 188 F.3d at 1331-1334; Simmons v. West, 
14 Vet. App. 84, 89 (2000); see also Bell, 2 Vet. App. at 
612.  


ORDER

Entitlement to service connection for a right knee disorder 
is denied.  

The October 1995 rating decision, wherein service connection 
for a back disability was denied, did not contain CUE.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As explained in the introduction, it has been determined that 
the hemorrhoids claim is more appropriately framed as the 
appeal of the assignment of an initial noncompensable 
evaluation.  

As a result, a remand is required to obtain outstanding 
records which the RO previously failed to obtain.  

The veteran has reported treatment of hemorrhoids from 1969 
to 1971 by Dr. P; from 1973 to 1984 by Dr. HD (see the 
January 26, 1997 VA Form 21-4142).  A request was sent to the 
address of Dr. P, as provided by the veteran; however, a 
negative reply was given (received in June 1997), stating 
that the facility contacted was a dentist office.  A request 
was sent to Dr. HD but no response appears to have been 
received.  

While the RO notified the veteran of its inability to obtain 
records of Dr. P in rating determinations, it does not appear 
that it ever notified the veteran of its inability to obtain 
records of Dr. HD.  On remand the RO should make another 
attempt to obtain records from Dr. HD.  It appears that the 
RO appears to have satisfied its duty to notify and assist 
with respect to Dr. P's records.  

In August 1997 the veteran discussed his claim for 
hemorrhoids and reported having been treated at the Houston 
VAMC from 1969 to August 1997 ("to current date").  The RO 
only requested records from this facility dating back to 
1993.  

On remand the RO should request all treatment records from 
the Houston VAMC dating back to 1969.  Items generated by VA 
are held to be in "constructive possession" and must be 
obtained and reviewed to determine their possible effect on 
the outcome of a claim.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

As noted above, the RO never requested records used by the 
SSA in making a determination on the veteran's application 
for benefits.  While it appears unlikely that these records 
will be pertinent, the Board is of the opinion that it would 
be prudent to obtain them since the claim is already being 
remanded to obtain the other above-mentioned evidence.  

The Board is also of the opinion that a VA examination should 
be scheduled in order to ascertain the current severity of 
the veteran's hemorrhoids.  The duty to assist includes 
providing a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994).  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b), (c)).  


In particular, the RO should make another 
attempt to obtain treatment records from 
Dr. HD (see the January 26, 1994 VA Form 
21-4142).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should obtain all 
treatment records from the Houston VAMC 
dating back to 1969.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  


4.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his hemorrhoids.  
The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination and the 
examination report should be annotated in 
this regard.  Any further indicated 
special studies should be conducted.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, and determine whether 
the hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  
The examiner should also determine 
whether the hemorrhoids are manifested by 
persistent bleeding with secondary 
anemia, or with fissures.  

Any opinion(s) expressed as to the 
severity of the veteran's hemorrhoids 
should be accompanied by a complete 
rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  



In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to an initial 
compensable evaluation for hemorrhoids 
from February 27, 1969 to October 27, 
1996, and entitlement to an evaluation in 
excess of 10 percent for hemorrhoids from 
October 28, 1996.  In this regard, the RO 
should document its consideration of the 
applicability of the criteria of 
38 C.F.R. § 3.321(b)(1), as warranted.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for an increased evaluation of his 
hemorrhoids.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

